Title: To James Madison from James Leander Cathcart, 24 July 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


24 July 1803, Leghorn. No. 9. Acknowledges receipt of JM’s 9 Apr. circular, “enclosed with two letters from the President to the Bey of Tunis the one of the 14th: & the other of the 22nd: of April.” The commission for Tunis was not enclosed. Has taken passage on “a greek Polacca bound to Corfú whose master has agreed to land me at Malta.” Hopes to find U.S. warships there. Will execute the president’s orders “with an alacrity proportionable to the means” furnished him. Has tried “to negociate funds for the purpose” but finds it “difficult to procure cash for bills upon government” for less than 12 percent. Will “only draw for sufficient to facilitate a negotiation with Tripoli which is absolutely necessary as that Bashaw prefers a sum comparatively smaller on the moment an agreement is made to a much larger gratuity payable at a distant period.” Sails “tomorrow” on his mission and will obey his instructions, “however mortifying” to his “pride & sense of national dignity.” “Government are the proper & best judges of the steps necessary to be taken to promote the welfare of the community in general & I bend to imperious necessity, but not without a sigh! I long ere now expected to see Tripoli prostrate at our feet, one small effort would have establishd our national character with that Regency for a century better than a million sterling, but for want of energy & a spirit of enterprize we bring our humiliations to the Bashaws foot stool.”
 

   
   RC (PHC); Tr (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp.; docketed by Wagner as received 3 Nov. Tr marked duplicate; docketed by Wagner. RC carries the following note: “Proof that I acted as Consul for Tunis at the same time that I acted as Consul general for Algiers and to negociate peace with Tripoli—and that I acted as Consul for Tunis on a letter of appointment—no Commission for Tunis having been sent out to me. The Consular presents for Algiers were not ship’d by me until the 22nd. of Novr. 1803 when my services as Consul general at Algiers ended. Is it just that I should only be allow’d while performing the duties of the three Consulates the smallest salary given to either!!!”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   For Jefferson’s letters of 14 and 22 Apr. 1803 to the bey of Tunis, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:496 n. 4.



   
   A full transcription of this document has been added to the digital edition.

